Griffin Smith, Chief Justice, dissenting. I think the Chancellor correctly determined the controversy from a factual standpoint and that his decretal findings are not being given the weight we have heretofore accorded transactions of this nature. The majority opinion sets out some of the testimony relating to the agreements between Coleman and appellants and then by a process of reasoning productive of a desired result, says that the conversations did not mean what Coleman said the understanding was, or if this were the intention, then subsequently-adopted by-laws took precedence over the oral accord. I haven’t the slightest doubt that the arrangements were exactly as Coleman said they were, hence I would affirm as to him. But if judgments must be rendered in derogation of every consideration given the case by a Chancellor whose judicial course has been outstanding in respect of diligence and capability, I would not excuse the gin company and require the landlord to pay this unusual price while at the same time saying that liability is contractual because of the by-laws.